Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                     DETAILED ACTION
                                               Status of the Application
1. Claims 1-15 are pending and considered for examination.
                                                              Priority
2. This application filed on March 31, 2022 is a CON of US 16/750,319 filed on January 23, 2020 which is a CON of US 14/270,785 filed on May 06, 2014 which is a DIV of US 12/826,189 filed on June 29, 2010 which claims priority benefit to US 61/221,271 filed on June 29, 2009.
                                                        Informalities
3. The following informalities are noted:
 (i) claim 1, step (d) recites ‘amplifying the target nucleic’. It would have been ‘amplifying the target nucleic acid’. Appropriate correction is required.
                                         Objection to the Specification
4.    The disclosure is objected to because of the following informalities:
(i) The use of the term (Alexa, AMCA, BODIPY etc.), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
In the specification (at least see page 8, line 19-30, page 25, line 25-29, page 26, line 1-3), the trademarks are not followed by generic names. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the bead" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 upon which the claim 7 depends recite a microsphere and lacks basis for the bead and it is unclear and indefinite what the limitation in claim 7 is referring to.
Nonstatutory Double Patenting
6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/efs/guidance/eTD-info-I.jsp.
 A.  Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10, 577, 647 (hereafter the ‘647). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-15 are generic to all that is recited in claims 1-19 of the patent ‘647. That is, the method steps of the claims 1-15 fall entirely within the scope of claims 1-19 of the patent ‘647, or in other words, claims 1-15 are obvious over the claims 1-19 of the patent ‘647. Specifically, the claims 1-15 recite a method for amplifying a target nucleic acid comprising providing a first primer pair comprising a first primer comprising a first target-specific primer sequence, an anti-tag sequence 5‘ of the target specific primer sequence and a tag sequence 5’ to the anti-tag sequence a blocker between the anti-tag and the tag sequence and a second  comprising a target-specific primer sequence’ a reporter, a capture complex comprising an anti-tag sequence attached to a solid support and amplifying the mixture with a sample comprising the target nucleic acid are within the scope of the claims 1-19 of the patent ‘647. The claims 1-15 and the claims in the patent ‘647 differ in that, the claims 1-15 recite primers which is an obvious variation because the claims in the patent 647, disclose the extendable first and second probe structure comprising tag, anti-tag sequences, target-specific sequence and a blocker between the tag and anti-tag sequences and extension of the probes to generate amplicon, wherein extendable probe acts as a primer to generate amplicon. Thus, the claims in the patent ‘647 encompass the instant claims and are coextensive in scope.
B.   Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,319,577 (hereafter the ‘577). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-15 are generic to all that is recited in claims 1-13 of the patent ‘577. That is, the method steps of the claims 1-15 fall entirely within the scope of claims 1-13 of the patent ‘577, or in other words, claims 1-15 are obvious over the claims 1-13 of the patent ‘577. Specifically, the claims 1-15 recite a method for amplifying a target nucleic acid comprising providing a first primer pair comprising a first primer comprising a first target-specific primer sequence, an anti-tag sequence 5‘ of the target specific primer sequence and a tag sequence 5’ to the anti-tag sequence a blocker between the anti-tag and the tag sequence and a second  comprising a target-specific primer sequence’ a reporter, a capture complex comprising an anti-tag sequence attached to a solid support and amplifying the mixture with a sample comprising the target nucleic acid are within the scope of the claims 1-13 of the patent ‘577. The claims 1-15 and the claims in the patent ‘577 differ in that, the claims 1-15 recite primers which is an obvious variation because the claims in the patent 577, disclose the extendable first and second probe structures comprising tag, anti-tag sequences, target-specific sequence and a blocker between the tag and anti-tag sequences and extension of the probes with the target nucleic acid to generate amplicon, wherein extendable probe acts as a primer to generate amplicon. Thus, the claims in the patent ‘577 encompass the instant claims and are coextensive in scope.

Claim Rejections - 35 USC § 103
7.   The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman et al. (US 2008/0305481) in view of Chen et al. (US 2007/0099228). 
Whitman et al. teach a method for amplification of a target nucleic acid of claims 1, 9, comprising a) providing a first primer pair comprising a first target-specific primer sequence (3’end sequence of the primer) (para 0148-0155, 0179-0182, 0008);
ii) an anti-tag sequence (target specific sequence) 5’ of the first target-specific primer sequence (para 0148-0155, 0008);
b) a second primer comprising:1) a second target-specific primer sequence (para 0148-0158, 0179-0182, 0008);

b and c) providing a reporter (labelling reagent) and a capture complex (probe complex) comprising anti-tag sequence attached to a solid support (para 0008-0011, 0148-0155);
d) amplifying the mixture with a sample comprising the target nucleic acid under conditions suitable for amplification of the target nucleic acid and detecting the amplified nucleic acid (para 0008-0014, 0148-0155).
With reference to the claims 2, Whitman et al. teach that the method further comprises hybridizing the amplified nucleic acid to the anti-tag sequence of the capture complex (para 0008-0010).
With reference to claim 3-5, Whitman et al. teach that the reporter is attached to a primer or to a dNTP, or reporter is a DNA intercalator (para 0097-0108, 0119-0122, 0125).
With reference to claims 6-7, Whitman et al. teach that the solid support is a microsphere, that comprises a magnetic bead (para 0009-0012, 0016).
With reference to claim 10, Whitman et al. teach detecting the amplified nucleic acid by imaging the amplified nucleic acid bound to the capture complex (para 0223).
With reference to claims 12-15, Whitman et al. teach that the sample comprises at least a second target nucleic acid, wherein at least a second primer pair is combined with the first primer pair, the reporter, the capture complex and the sample under amplification conditions and hybridizing the amplified nucleic acid to different distinguishable capture complexes that are spatially distinguishable and optically distinguishable (para 0008-0014, 0061-0064, 0148-0155 indicating multiplex amplification of plurality of target nucleic acids using plurality of primer pairs).
However, Whitman et al. specifically did not teach blocking moiety positioned between tag and anti-tag sequences.
Chen et al. teach a multiplex amplification method of claims 1-15, using a hairpin oligonucleotide primer having a hairpin linker wherein a blocking moiety is position between two self-complementary sequences (tag and anti-tag sequence) to prevent unwanted background products or non-specific amplification products and the method comprises multiplex amplification of the target nucleic acid by PCR and strand displacement amplification (para 0083-0085, para 0107-0108).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the polynucleotide as taught by Whitman et al. with the blocking moiety between two self-complementary sequences (tag and anti-tag sequences) as taught by Chen et al. develop an improved efficient method for detecting a target nucleic acid. The ordinary person would have motivated to combine the method of Whitman et al. with the method of Chen et al. and have a reasonable expectation of success that such a combination would result in an efficient and sensitive  method for target nucleic acid detection because Chen et al. explicitly taught that the hairpin linker comprises blocking moiety placed between two self-complementary sequences that prevents non-specific or unwanted nucleic acid amplification (para 0083-0085) and such a modification of the product would be obvious over the cited prior art.
                                                          Conclusion
            No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637